Citation Nr: 0014161	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-42 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $14,449.92, plus accrued 
interest.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1965 to March 1967.  
This appeal arises from a July 1991 rating decision of the 
Huntington, West Virginia, Regional Office's (RO) Committee 
on Waivers and Compromises (Committee).  In this decision, 
the Committee denied the veteran's request for waiver of 
recovery of his U. S. Department of Veterans Affairs (VA) 
home loan guaranty indebtedness in the amount of $21,874.92, 
plus accrued interest.  In September 1991, after an analysis 
following the sale of the property, the Committee reduced the 
indebtedness to a principal amount of $14,449.92, plus 
accrued interest.  The veteran appealed this decision.

In his substantive appeal (VA Form 9) of April 1992, the 
veteran requested a hearing before a traveling member of the 
Board of Veterans' Appeals (Board) sitting at the RO.  The 
veteran was originally scheduled for this Board hearing in 
February 1993, but failed to attend due to bad weather.  A 
letter was sent to the veteran in May 1996 notifying him that 
this hearing had been rescheduled for June 1996.  He failed 
to report to this hearing.  The Board originally remanded 
this case in March 1997 after it was determined that the RO's 
hearing notification letter of May 1996 had not been sent to 
the veteran's last known address.

The veteran was again notified of a Board hearing rescheduled 
for a date in July 1997.  He again failed to report.  In 
October 1997, the Board again remanded this case as it was 
determined that the RO had once more sent the notification 
letter of the hearing date to the inappropriate address.  The 
RO was again instructed to reschedule the veteran's Board 
hearing and notify him of the hearing date by letter to his 
last known address.  Such actions were completed by the RO 
and the veteran failed to report for the scheduled Board 
hearing.  The case has now returned for appellate review.


REMAND

The Committee has based its decision in this case upon a 
conclusion that there was no showing of fraud, 
misrepresentation or bad faith on the part of the veteran, 
but that the standard of equity and good conscience did not 
preclude recovery of the loan guaranty indebtedness.

Preliminary review indicates that this case is not yet ready 
for appellate disposition.  A review of the information 
before the Board indicates that shortly before the RO issued 
the statement of the case (SOC) in January 1992, the veteran 
submitted, in text form, additional financial and family 
information.  The SOC does not affirmatively reflect 
consideration of this information, nor has a supplemental 
statement of the case (SSOC) been issued in this case.  
Additionally, the most recent financial status report was 
dated in April 1991 and was received by the Committee in 
early May 1991.  The Board believes that more current 
information is necessary prior to appellate review.

Accordingly, this case is REMANDED to the RO for the 
following:

The veteran should be provided and asked 
to fully complete and return a Financial 
Status Report, VA Form 20-5655.  He 
should be advised that his failure to do 
so may adversely affect his claim.  Once 
the foregoing has been received, the 
Committee should again review the claim, 
taking into consideration all information 
received since May 10 1991, the date of 
the last entry in the January 1992 SOC.  
If the benefit sought on appeal is not 
granted, the veteran should be provided a 
SSOC and be afforded the appropriate time 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until so informed.  The purpose of this REMAND is 
both to obtain clarifying information and to accord the 
veteran due process of law.  No inference should be drawn 
regarding the final disposition of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



